NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            STATE OF ARIZONA,
                                  Appellee,

                                        v.

                   MARTIN ARTURO MERAZ-OCHOA,
                             Appellant.

                             No. 1 CA-CR 19-0208
                                 1 CA-CR 19-0209
                               (Consolidated)
                               FILED 7-30-2020

           Appeal from the Superior Court in Maricopa County
                        No. CR2013-447183-001
                             CR2018-001864-001
            The Honorable Warren J. Granville, Judge Retired

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Michael O’Toole
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Joel M. Glynn
Counsel for Appellant
                        STATE v. MERAZ-OCHOA
                          Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge David D. Weinzweig delivered the decision of the Court,
in which Judge Jennifer M. Perkins and Judge James B. Morse Jr. joined.


W E I N Z W E I G, Judge:

¶1            Martin Arturo Meraz-Ochoa appeals the revocation of his
supervised probation and his convictions and sentences for Theft of Means
of Transportation and Possession of a Manipulation Key. Meraz-Ochoa’s
counsel avows he searched the record and found no arguable, non-
frivolous question of law. Defense counsel then filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967) and State v. Leon, 104 Ariz. 297
(1969), asking this court to search the record for fundamental error. Meraz-
Ochoa had the opportunity to file a supplemental brief but did not. We
affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2           Meraz-Ochoa was sentenced in 2014 to three years’ probation
for Aggravated Driving or Actual Physical Control While Under the
Influence of Intoxicating Liquor or Drugs. The conditions of probation
required Meraz-Ochoa to “maintain a crime-free lifestyle, by obeying all
laws and not engaging or participating in any criminal activity.”

¶3             Within the probation period, a police officer spotted Meraz-
Ochoa driving a stolen car in downtown Phoenix and followed to a
residence where Meraz-Ochoa parked and exited the vehicle. Meraz-Ochoa
was arrested with a “manipulation key” in his possession. He claimed “he
was at a liquor store when some dude rolled up with [the] vehicle and gave
it to him.” Meraz-Ochoa was later indicted on two felony counts of theft of
means of transportation, A.R.S. § 13-1814(A)(5), and possession of burglary
tools, specifically a manipulation key, A.R.S. § 13-1505(A)(2), -(B)(2). His
probation officer also moved to revoke probation, alleging that Meraz-
Ochoa violated the terms of his probation.

¶4            Meraz-Ochoa was tried before an eight-member jury. The
State called the arresting officer and a witness who saw and identified
Meraz-Ochoa as the individual driving the stolen vehicle from its original
parked location. Meraz-Ochoa called his fiancé and a handyman. The jury


                                      2
                        STATE v. MERAZ-OCHOA
                          Decision of the Court

convicted Meraz-Ochoa on both felony counts. His probation officer
testified in the aggravation phase. The jury found that Meraz-Ochoa
committed both offenses on probation.

¶5            The superior court enhanced Meraz-Ochoa’s sentence based
on four prior felony convictions. Meraz-Ochoa was sentenced to the
presumptive term of 11.25 years’ incarceration for Theft of Means of
Transportation and the presumptive term of 3.75 years’ incarceration for
Possession of a Manipulation Key, each running concurrently. The court
also sentenced him to one year of incarceration for the probation violation,
with 336 days of presentence incarceration credit, to run consecutively with
the other sentences. Meraz-Ochoa timely appealed. We have jurisdiction
under Article 6, Section 9, of the Arizona Constitution, and A.R.S. §§ 12-
120.21(A)(1), 13-4031, and -4033(A)(1).

                              DISCUSSION

¶6           We have read and considered counsel’s brief and have
reviewed the record for reversible error. See Leon, 104 Ariz. at 300. We find
none.

¶7            Meraz-Ochoa was represented by counsel at all stages of the
proceedings against him. Meraz-Ochoa was present at all stages of the
proceedings, except (1) a pretrial hearing at which he thought his
attendance was not required, but the superior court reset the hearing for a
later time, and (2) when defense counsel waived his presence during the
aggravation phase. The record reflects that the superior court afforded
Meraz-Ochoa all his constitutional and statutory rights, and that the
proceedings were conducted in accordance with the Arizona Rules of
Criminal Procedure. The court conducted appropriate pretrial hearings,
and the evidence presented at trial and summarized above was sufficient
to support the jury’s verdicts. The sentences fall within the range
prescribed by law, with sufficient credit given for presentence
incarceration.

                              CONCLUSION

¶8           Meraz-Ochoa’s convictions and sentences are affirmed.
Counsel’s obligations in this appeal will end once Meraz-Ochoa is informed
of the outcome and his future options, unless counsel finds an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584-85 (1984). Meraz-Ochoa has




                                     3
                       STATE v. MERAZ-OCHOA
                         Decision of the Court

30 days from the date of this decision to proceed with a pro se motion for
reconsideration or petition for review.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                       4